department of the treasury on a internal_revenue_service u et washington d c oct tep ran ald commissioner tax_exempt_and_government_entities_division uniform issue list legend decedent a taxpayer b ira c ira d ira e ira f irag ira h ira ira j financial_institution u financial_institution v financial_institution w state x amount amount dear me this is in response to your request dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer b is the surviving_spouse of decedent a and the personal representative of decedent a’s estate taxpayer b represents that decedent a prior to her death on date received distributions on date and date from her iras equal to amount taxpayer b asserts that decedent a’s failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to her mental condition which impaired her ability to make sound financial decisions taxpayer b represents that he used part of amount to pay federal and state taxes on the distribution and the remainder amount is available to be rolled over into an ira prior to her death decedent a maintained ira c with financial_institution u ira d ira e and ira f with financial_institution v and ira g ira h ira i and ira j with financial_institution w collectively iras taxpayer b represents that decedent a became convinced that funds in her iras should be withdrawn and invested in real_estate taxpayer b attempted to dissuade her of this plan and encouraged her to meet with her attorney decedent a met with her attorney who strongly discouraged the transaction however due to her diminished mental capacity decedent a disregarded the attorney’s advice on date and date decedent a took a distribution from each of her iras which totaled amount on date decedent a deposited amount into her savings account on date during the 60-day period decedent a became hospitalized for a workup of her altered mental status taxpayer b submitted a letter from her physician stating that decedent a had non-reversible dementia and as a result she lacked decision-making capacity in all personal and business matters on date decedent a died following her death taxpayer b paid taxes on the distribution of amount and retained amount in a money market account based on the facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the rollover rules of sec_408 do not apply to inherited iras sec_408 of the code provides that the term inherited ira means an ira obtained by an individual other than ira owner's spouse as a result of the death of the ira owner sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred sec_1_408-8 of the income_tax regulations question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse’s entire_interest as a beneficiary of an individual’s ira as the spouse’s own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust if a_trust is named as beneficiary of generally if the proceeds of a decedent’s ira are payable to a_trust or estate or both and are paid to the trustee of the trust who then pays them to the decedent’s surviving_spouse as the beneficiary of the trust the surviving_spouse is treated as having received the ira proceeds from the trust and not from the decedent accordingly such surviving_spouse in general is not eligible to roll over the disturbed ira proceeds into her own ira however the general_rule will not apply where the surviving_spouse is the sole trustee of the decedent’s trust and has the sole authority and discretion under trust language to pay the ira proceeds to herself the surviving_spouse may then receive the ira proceeds and roll over the amounts into an ira set up and maintained in her name the information presented and documentation submitted by taxpayer b are consistent with taxpayer b’s assertion that decedent a’s failure to accomplish a timely rollover was due to her mental condition which impaired her ability to make sound financial decisions assuming that taxpayer b as personal representative of decedent a’s estate is authorized under the laws of state x to complete a rollover of the distribution of amount the service hereby waives the 60-day rollover requirement with respect to amount taxpayer b is granted a period of days from the issuance of this letter_ruling to contribute an amount not more than amount into a rollover ira in the name of decedent a or in taxpayer b’s own name provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code this ruling does not address any issues relating to sec_401 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto a copy of this letter is being sent to your authorized representatives pursuant to a power_of_attorney on file in this office this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact sincerely yours david m ziegler manager employee_plans actuarial group enclosures deleted copy of ruling letter notice of intention to disclose cc cc
